DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, drawn to a “tool storage system”, and the species depicted in Figures 5-7 with the manner of connection as depicted in Figure 8, in the reply filed on September 27, 2022 is acknowledged.  
Applicant elected with traverse, asserting the following (see page 8 of the response filed 9/27/2022):
However, Applicant submits that if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even if they include claims to independent or distinct inventions. (See MPEP § 803).

Presently, the search and examination of Applicant's pending claims can be made without serious burden. Independent claim 9 of Invention II recites the features of a pod for tool storage similar to the pod recited in claim 1. Once the Examiner searches and examines claims 9-17 related to the tool storage system, the search and examination of claims 1-8 does not present a serious burden. 

Further, regarding the three different species, Applicant submits that configuration of the pod of the first species depicted in Figures 2-4 is similar to the configuration of the pod of the second species depicted in Figures 5-7, with the difference being the shape of the tool that each pod is configured to accommodate. Both pods can be used together in the same tool storage system of Figure 8.  Further, claims 1-17 are applicable to both the first species and the second species. 


However, this is not persuasive.
MPEP section 808 states:
Every requirement to restrict has two aspects:  (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required…

Re part (A), regarding the combination/subcombination restriction requirement, note that page 2 of the restriction requirement mailed September 14, 2022 set forth the detailed reasons why the subcombination of Group I was distinct from the claims directed to combination of Group II, noting that in this case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require a pod that includes, for example, “at least one female feature formed on the exterior surface of the elongated body” that “facilitates coupling the pod to another pod”, as evidenced by at least original claim 18.  Additionally, the subcombination has separate utility such as storing a single tool in, for example, a shop toolbox.  Thus, regardless of the fact that “[I]ndependent claim 9 of Invention II recites the features of a pod for tool storage similar to the pod recited in claim 1” (as asserted by Applicant) the distinctness of the two groups was shown.
Regarding part (A) re the election of species requirement, note that page 4 of the requirement mailed 9/14/2022 set forth the reasoning why the three species were distinct.  In particular, “[T]he species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as viewed in the aforementioned figures and/or as described above” {re the descriptions re (i) a first species as depicted in Figures 2-4, and with the manner of connection as depicted in Figure 8; (ii) a second species as depicted in Figures 5-7, as noted in the Interview Summary re the 9/19/2022 interview, which Interview Summary was mailed 9/23/2022, which second species has the manner of connection as depicted in Figure 8, and (iii) a third species as depicted in Figures 11-12}.  Despite the “similarity” or fact that there are some common features between the various species, such does not change the fact that the species have differences that are reflected in the claims, such that, for example, claims 18-20 are specific to the third species, and despite Applicant’s assertions to the contrary, claims 1-17 do not all read on both the first and second species (a point which will be addressed separately hereinbelow with respect to the species claims within the elected Group II).  Thus, the distinctness of the species was shown.
Additionally, re part (B) (re burden), note that MPEP section 808.02 (titled “Establishing Burden”) notes that 
Where the * inventions as claimed are shown to be independent or distinct under the criteria of  MPEP  § 806.05(c) - §  806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  Thus the examiner must show by appropriate explanation one of the following:

(A)    Separate classification thereof :  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B)    A separate status in the art when they are classifiable together : Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 

(C)    A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, for the restriction requirement between Groups I and II (re the subcombination/combination restriction), A was established, noting that the two groups of invention are classified in different subgroups as set forth in paragraph 2 of the restriction requirement mailed September 14, 2022.
Additionally, in the instant case, for the restriction requirement between Groups I and II (re the subcombination/combination restriction), C was also established, noting that the restriction requirement mailed September 14, 2022, in paragraph 5 thereof (on page 3), noted that, at the very least, different search queries and searches of different classes/subclasses would be necessary to search both groups.
Regarding the election of species requirement, C was established, noting that the restriction requirement mailed September 14, 2022, in paragraph 8 thereof, on page 4, noted that at the very least, different search queries would be required to search the various species.  Additionally, regarding the election of species requirement, burden was also established, noting that the prior art applicable to one invention (species) would likely not be applicable to another invention, i.e., the examination of plural ones of the species is burdensome for this additional reason.
Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (i.e., Invention Group I, directed to the subcombination re the “pod for tool storage”), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2022. 
Additionally, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (i.e., (iii) a third species as depicted in Figures 11-12), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2022. 
Furthermore, regarding claims 9-17, Applicant has alleged (page 8 of the 9/27/2022 reply) that “claims 1-17 are applicable to both the first species and the second species”.  However, this is not entirely accurate.  Such will be addressed with respect to the species within the claims of elected Group II (i.e., within claims 9-17), though it is noted that similar comments apply re non-elected claims 1-8.
In particular, it is noted that claim 9 recites a “tool storage system comprising:  a plurality of pods configured to store respective tools, each pod of the plurality of pods comprising:  an elongated body, a cavity formed within the elongated body, wherein the cavity has a geometric shape that matches a shape of a tool body of a respective tool to be stored in the pod, an opening in the elongated body, wherein the opening has a respective geometric shape that matches a shape of a cutting end of the respective tool…”  Thus, note that claim 9 distinguishes between the cavity and the opening, i.e., the cavity (that is within the elongated body) “has a geometric shape that matches a shape of a tool body of a respective tool to be stored in the pod”, whereas the opening (that is in the elongated body) “has a respective geometric shape that matches a shape of a cutting end of the respective tool”.  
Relating such to the species of Figures 2-4 (and with the manner of connection depicted in Figure 8), the pods 200 of Figures 2-4 each have a (respective) elongated body 204, and a (respective) cavity 218 is formed within each body 204, which cavity 218 has a geometric shape that “matches” a shape of a tool body (such as 226) of a respective tool (such as 202) to be stored in the corresponding pod 200.  Additionally, there is a (respective) opening 214 in each of the elongated bodies 204, which opening 214 has a respective geometric shape that “matches” a shape of a cutting end (such as 222) of the respective tool (such as 202).  See Figures 2-4 as well as paragraphs 0030-0038, for example, and particularly (re the cavity 218 that has a geometric shape that matches the shape of tool body 226) paragraph 0038 and (re the opening 214 that has a geometric shape that matches a shape of cutting end 222) paragraph 0036, for example.
Relating the language of the species of Figures 5-7 (and with the manner of connection depicted in Figure 8), the pods 500 of Figures 5-7 each have a (respective) elongated body 504, and a (respective) cavity 514 is formed within each body 504, which cavity 514 has a geometric shape that “matches” a shape of a tool body (such as 526) of a respective tool (such as 502) to be stored in the corresponding pod 500.  Additionally, there is a (respective) opening 512 in each of the elongated bodies 504, which opening 512 has a respective geometric shape that “matches” a shape of a cutting end (such as 516) of the respective tool (such as 502).  See Figures 5-7 as well as paragraphs 0041-0044 and 0047, for example, and particularly (re the cavity 514 that has a geometric shape that matches the shape of tool body 526) paragraph 0047 and (re the opening 512 that has a geometric shape that matches a shape of cutting end 516) paragraph 0044, for example.
Furthermore, dependent claim 14 depends from claim 9 and recites “wherein the elongated body has a top end face and a bottom end face, wherein the pod is oriented such that the cutting end of the respective tool is inserted first through the top end face such that the cutting end is not exposed”.  
Regarding the species of Figures 2-4 and claim 14, note that each of the elongated bodies 204 has a respective top end face 208 and a respective bottom end face 210 (see Figure 2, for example, as well as paragraph 0031).  Regarding the species of Figures 5-7 and claim 14, note that each of the elongated bodies 504 has a respective top end face 508 and a respective bottom end face 510.  See Figure 5 and paragraph 0041, for example.
All that being said, it is noted that claim 15 (which depends from claim 14) is specific to the elected species of Figures 5-7 (having the manner of connection depicted in Figure 8), whereas claim 16 (which also depends from claim 14) is specific to the non-elected species of Figures 2-4 (having the manner of connection depicted in Figure 8).  
In particular, regarding claim 15, note that claim 9 recites a plurality of pods, with each pod of the plurality of pods having the claimed configuration recited.  That said, claim 15 sets forth “wherein the opening is formed in the top end face”.  That being said, re the species of Figures 2-4, the claimed “opening” 214 (in each of the pods 200 as set forth in claim 9) that has a respective geometric shape that matches a shape of a cutting end 222 of the cutting tool 202 (as recited in claim 9), as discussed above, is not “formed in the top end face” 208, as set forth in claim 15 (see Figures 2 and 4, noting that the top end face 208 is the leftmost end face re Figure 4), and thus, claim 15 does not read on the species of Figures 2-4.  In contrast, claim 15 is specific to the elected species of Figures 5-7 (having the manner of connection depicted in Figure 8), noting that re Figures 5-7, the claimed opening 512 (in each of the pods 500 as set forth in claim 9) that has a respective geometric shape that matches a shape of a cutting end 516 of the respective tool 502 (as recited in claim 9) is formed in the top end face 508 (see Figures 5 and 7, noting that the top end face 508 is the leftmost end face re Figure 7), as set forth in claim 15.
Regarding claim 16, note that claim 9 recites a plurality of pods, with each pod of the plurality of pods having the claimed configuration recited.  That said, claim 16 sets forth “wherein the opening is formed within the elongated bod between the top end face and the bottom end face”.  That being said, re the species of Figures 2-4, the claimed “opening” 214 (in each of the pods 200 as set forth in claim 9) that has a respective geometric shape that matches a shape of a cutting end 222 of the cutting tool 202 (as recited in claim 9) as discussed above, is formed within the elongated body 204 between the top end face 208 and the bottom end face 210, as set forth in claim 16 (see Figures 2 and 4, noting that the top end face 208 is the leftmost end face re Figure 4 and the bottom end face 210 is the rightmost end face re Figure 4), and thus, claim 16 does read on the non-elected species of Figures 2-4.  In contrast, claim 16 does not read on the elected species of Figures 5-7 (having the manner of connection depicted in Figure 8).  Note that re Figures 5-7, the claimed opening 512 (in each of the pods 500 as set forth in claim 9) that has a respective geometric shape that matches a shape of a cutting end 516 of the respective tool 502 (as recited in claim 9) is formed in the top end face 508, rather than being “within the elongated body” 504 “between the top end face” 508 “and the bottom end face” 210 (see Figures 5 and 7, noting that the top end face 508 is the leftmost end face re Figure 7, and the bottom end face 210 is the rightmost end face re Figure 7), as set forth in claim 16.
Thus, additionally, claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being (specifically) drawn to a nonelected invention (i.e., (i) a first species as depicted in Figures 2-4, and with the manner of connection as depicted in Figure 8), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2022. 
Comments on Claim Interpretation
It is noted that “[T]he only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification” (MPEP §2111.01, particularly, section IV thereof).  Furthermore, MPEP §2111.01, section IV, notes the following:
To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Furthermore, MPEP §2111.01, section IV, subsection A, (under the heading “Lexicography”) states the following:
A.    Lexicography
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).
However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a).
All that being said, it is noted that in the present specification, there are a number of terms that have been defined (i.e., provided with a “special definition”) in a manner to give one of ordinary skill in the art “notice of the change” in meaning.  These terms and definitions are as follows:
the term “pod” in paragraph 0030:
The term ‘pod’ is used herein to indicate a shell, hull, or case comprising an elongated body that forms a detachable and self-contained unit configured to receive a specific tool.

	the term “matches” in paragraph 0032:
The term ‘matches’ is used herein to indicate that the geometry or shape of a cavity enables a snap-fit, tight fit, etc. with a tool (e.g., a tool body, a tool cutting end, etc.); for instance, the cavity can be formed by a mold of an exterior of the tool for duplicating exterior geometric sizing, configuration, etc.

the terms “shape of an opening” and “shape of a cavity” in paragraph 0035:

The term ‘shape of an opening’ is used herein to indicate the shape or geometry of the opening's interior or the shape that is outlined by edges that bound the opening. The term ‘shape of a cavity’ is used herein to indicate the shape or geometry of a cavity's interior or the shape that is outlined by interior surface of a pod body that bounds the cavity.

That said, the aforementioned terms, where used in the examined claims, will be interpreted in keeping with these “special definitions” provided in the specification as filed.  That said, it should be kept in mind that the present elected claims are drawn to a tool storage system comprising plural pods that are “configured to store” respective tools, rather than being drawn to the combination of such a tool storage system with the tools.  Thus, all that is necessary to meet limitations related to shapes of portions of the pods that are claimed as “matching” a shape of some portion of a tool “to be stored” in the pod is that the pod must have a shape that is merely capable of storing a tool having such a shape.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 9, lines 5-6, the claim recites “wherein the cavity has a geometric shape that matches a shape of a tool body of a respective tool to be stored in the pod”.  Similarly, claim 9, lines 7-8, recites “wherein the opening has a respective geometric shape that matches a shape of a cutting end of the respective tool”.  As noted above in the section under the heading “Comments on Claim Interpretation”, the term “matches” was provided with a “special definition” in paragraph 0032 of the specification as filed.  In particular, that “special definition” is as follows:
The term ‘matches’ is used herein to indicate that the geometry or shape of a cavity enables a snap-fit, tight fit, etc. with a tool (e.g., a tool body, a tool cutting end, etc.); for instance, the cavity can be formed by a mold of an exterior of the tool for duplicating exterior geometric sizing, configuration, etc.

However, that being said, it is noted that, as set forth in MPEP §2111.01, section IV , subsection A, (under the heading “Lexicography”), any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention”, and MPEP §2111.01, section IV, subsection A, (under the heading “Lexicography”) goes on to reference MPEP §2173.05(a), which states that “[C]laim language may not be ‘ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.’ Packard, 751 F.3d at 1311”.  All that being said, it is noted that the “special definition” for the term “matches” provided in paragraph 0032 is ambiguous in scope.  For example, firstly, the term “tight fit” is a relative term or term of degree.  The term “tight fit” in paragraph 0032 re the definition of the term “matches” is a relative term which renders the claim indefinite. The term “tight fit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note that it is unclear how “tight” a given fit must be in order to be considered a “tight fit”, vs. how un-tight or loose a given fit must be in order to be excluded by the term.  Furthermore, the special definition of the term “matches” in paragraph 0032 is further unclear in scope by virtue of the terms “e.g.”, “etc.”, and “for instance”.  For example, it is unclear whether or not the verbiage following the terms “e.g.” and “for instance” is a required part of the definition.  Additionally, for each of the two instances of the term “etc.” in the special definition of the term “matches”, it is unclear what exactly is to be encompassed vs. what is to be excluded by the term “etc.”  
All that being said, thus, the scope (i.e., what is encompassed vs. what is excluded) of each the limitations “wherein the cavity has a geometric shape that matches a shape of a tool body of a respective tool to be stored in the pod” and “wherein the opening has a respective geometric shape that matches a shape of a cutting end of the respective tool” in claim 9 is unclear, given that the intended scope of the term “matches”, as set forth in the special definition in paragraph 0032, is unclear.  The same situation exists in claim 17, which sets forth (in part) “the tool body matching the geometric shape of the cavity and the cutting end matching the geometric shape of the opening”.
	There are several positively recited limitations that lack sufficient clear antecedent bases in the claims.  Examples of this are as follows:  
“the elongated body” in claim 10, line 1; in claim 14, line 1 (noting that plural elongated bodies were set forth in claim 9, given that claim 9 recites a plurality of pods, with each pod of the plurality of pods comprising an elongated body);

“the at least one male feature” in claim 10, line 2; in claim 11, lines 1-2 (noting that plural of the “at least one male feature” were set forth in claim 9, given that claim 9 recites a plurality of pods, with each pod of the plurality of pods comprising at least one male feature);

“the at least one female feature” in claim 10, line 3; in claim 11, line 3 (noting that plural of the “at least one female feature” were set forth in claim 9, given that claim 9 recites a plurality of pods, with each pod of the plurality of pods comprising at least one female feature);

“the pod” in claim 14, line 2 (noting that plural pods were previously set forth in claim 9);

“the opening” in claim 15 (noting that plural openings were set forth in claim 9, given that claim 9 recites a plurality of pods, with each pod of the plurality of pods comprising an opening); and

“the top end face” in claim 14, line 3, and in claim 15, line 2, (noting that it appears that plural top end faces are recited in claim 14, given that claim 14 indicates that “the elongated body has a top end face…”, given that claim 14 depends from claim 9, and given that claim 9 recites a plurality of pods, with each pod of the plurality of pods comprising an elongated body, and thus claim 9 requires plural elongated bodies).

This is not meant to be an all-inclusive list of such occurrences.  Applicant is required to review the claims and correct any other such occurrences of limitations lacking sufficient antecedent basis.   It is noted that at least most of the aforementioned issues re a lack of clear antecedent basis came about because plural pods were previously recited in claim 9, with each pod of the plurality of pods comprising the various features, and then in the dependent claims, the various pod features were referenced in the singular.  Applicant may wish to consider adding language at the beginning of the various affected dependent claims to state “wherein for each pod of the plurality of pods” (and make any other form changes necessary).  For example, re claim 10, to recite “wherein for each pod of the plurality of pods: 
the elongated body is configured as a polygon, 
the at least one male feature is formed in a first side of the polygon, and
the at least one female feature is formed in a second side of the polygon”.
	In claim 13, it is unclear as set forth in the claim whether the “male features” and “female features” recited in the claim are intended to be a subset of, or additional to, the male and female features previously recited in claims 11, 10, and 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 and 14-15, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-051087 A (hereinafter, JP ‘087).
It is noted that a machine translation of JP ‘087 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation re any references herein to paragraph numbers or the like of JP ‘087. 
JP ‘087 teaches a tool storage system comprising: a plurality of pods (i.e., shells, hulls, or cases, comprising an elongated body that forms a detachable and self-contained unit configured, broadly, to receive a “specific” tool), such as, for example, 1a-1e of Figures 3 and 5; 30a-30e of Figures 4 and 5; 60 of Figure 6; 82a-g of Figure 7; or 104a-d of Figure 8, for example; see Figures 3-8, as well as at least paragraphs 0009 and 0035-0037, as well as paragraphs 0015-0019 (re Figure 3), 0020-0022 (re Figure 4); 0023-0026 (re Figure 5); 0027-0028 (re Figure 6); 0029-0032 (re Figure 7), and 0033-0034 (re Figure 8), for example.  The pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) are each configured to store respective tools (within the corresponding through-hole, such as 6a-6f re Figures 3 and 5; 38a-f of Figures 4 and 5 re paragraph 0021, for example; such as within the hole in 60 of Figure 6, per paragraph 0027 which has the same main configuration as that of Figure 3 per paragraph 0027; such as within through holes 84a-i of Figure 7, per paragraphs 0030-0031; or such as within through holes 102a-d of Figure 8, per paragraph 0033, for example).  Each pod of the plurality of pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) comprises an elongated body (see Figures 3-8), and a cavity formed within the elongated body (i.e., the cavity in the elongated body within the aforedescribed through holes), wherein the cavity has a geometric shape that “matches a shape of a tool body of a respective tool” that is “to be stored in the pod” (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example), as broadly claimed, noting that the shape of the aforedescribed through holes is at least inherently capable of storing a correspondingly-shaped (such as circular re the shown shape of the various through holes) tool with a “tight” fit, for example, simply by providing a cutting tool having a circular (cylindrical) shank of a size that is similar to the diameter of the through holes in question, simply by inserting such into the through hole(s).  Note that the through holes are blind as to the specific tools they receive.  As a side note, it is additionally noted that JP ‘087 teaches that the shape and diameter of the through holes can, in general, be different than the ones shown.  See paragraph 0035.  Additionally/alternatively, JP ‘087 provides, in paragraph 0035, a further teaching that indicates that where, for example, a hexagonal tool is to be held, the through holes can be provided with a hexagonal cross-section of a size of the hexagonal tool.
Additionally, it is noted that each of the pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) has a respective opening (i.e., the openings of the aforedescribed through-holes in the upper and lower end faces of the pod, such as upper and lower with respect to the orientations re Figures 6, 7a, and 8, noting that the holes are described by JP ‘087 as “through-holes” as discussed above) in the elongated body.  See Figures 3-8, for example.  Additionally, the openings each have a respective geometric shape that “matches a shape of a cutting end of the respective tool” that is “to be” stored in the pod, as broadly claimed, noting that the shape of the aforedescribed (circular as shown in Figures 3-8) openings are at least inherently capable of receiving a cutting end of a tool, which cutting end is correspondingly-shaped (such as circular re the shown shape of the openings to the through holes) and sized, simply by inserting such into the corresponding aforedescribed through hole(s).  As a side note, it is additionally noted that JP ‘087 teaches that the shape and diameter of the through holes can, in general, be different than the ones shown (and thus, the openings thereof can be of different shapes).  See paragraph 0035.  Additionally/alternatively, JP ‘087 provides, in paragraph 0035, a further teaching that indicates that where, for example, a hexagonal tool is to be held, the through holes (and thus the openings thereof) can be provided with a hexagonal cross-section of a size of the hexagonal tool.
Additionally, the pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) each include at least one male feature (see convex portions 10 shown in Figures 3 and 5 and discussed in at least paragraphs 0013, 0016-0019, for example; see convex portions 32 in Figures 4 and 5 and discussed in at least paragraphs 0020-0023 and 0026; see convex portions 62 shown in Figure 6 and discussed in at least paragraphs 0027-0028; see convex portions 88 in Figure 7 and discussed in at least paragraphs 0030-0032; see convex portions 108 shown in Figure 8 and discussed in at least paragraphs 0033-0034, for example) formed on an exterior surface of the elongated body to facilitate coupling the pod (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) to another pod of the plurality of pods (as shown in at least Figures 3-8).  Additionally, the pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) each include at least one female feature (see concave portions 14, shown in Figures 3 and 5 and discussed in at least paragraphs 0012-0019; see concave portions 36, shown in Figures 4 and 5, and discussed in at least paragraphs 0020-0023 and 0026; see concave portions 66 shown in Figure 6 and discussed in at least paragraphs 0027-0028; see concave portions 92 shown in Figure 7 and discussed in at least paragraphs 0029-0032, and particularly paragraph 0031; and see concave portions 112 in Figure 8, discussed in at least paragraph 0034) formed on the exterior surface of the elongated body to facilitate coupling the pod to another pod of the plurality of pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example), i.e., by engaging one of the aforedescribed convex/male portions/features with one of the aforedescribed concave/female portions/features; see Figures 3-8, as well as at least paragraphs 0013, 0015-0019, 0020-0023, 0026; 0027-0028, 0031-0032; and 0034-0037, for example.
Regarding claim 10, the elongated bodies of the pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) are each configured as a respective polygon, wherein the at least one male feature (see convex portions 10 shown in Figures 3 and 5 and discussed in at least paragraphs 0013, 0016-0019, for example; see convex portions 32 in Figures 4 and 5 and discussed in at least paragraphs 0020-0023 and 0026; see convex portions 62 shown in Figure 6 and discussed in at least paragraphs 0027-0028; see convex portions 88 in Figure 7 and discussed in at least paragraphs 0030-0032; see convex portions 108 shown in Figure 8 and discussed in at least paragraphs 0033-0034, for example) is formed on a first side of the polygon, and wherein the at least one female feature (see concave portions 14, shown in Figures 3 and 5 and discussed in at least paragraphs 0012-0019; see concave portions 36, shown in Figures 4 and 5, and discussed in at least paragraphs 0020-0023 and 0026; see concave portions 66 shown in Figure 6 and discussed in at least paragraphs 0027-0028; see concave portions 92 shown in Figure 7 and discussed in at least paragraphs 0029-0032, and particularly paragraph 0031; and see concave portions 112 in Figure 8, discussed in at least paragraph 0034) is formed in a second side of the polygon.  See Figures 3-6 and 8, noting the square/parallelepiped (paragraph 0036) shape of the elongated bodies of pods 1a-1e, 30a-3e, and 60, and noting the hexagonal shape of pods 104 (see also paragraph 0033.  Additionally, see paragraph 0036, which teaches that the shape of the block could be other than those shown, such as a triangular prism shape, as long as the block has at least 3 side surfaces.
Regarding claim 14, the elongated bodies of the pods (1a-1e; 30a-30e; 60; 82a-g; 104a-d, for example) each have a respective “top” end face (see 2 in Figure 1, as well as paragraph 0012; see the faces of 30a-30e that are in the plane of Figure 4; see the upper face of 60 in Figure 6, as well as paragraph 0027 re the discussion of the end surfaces; see the upper surface of 82 re Figure 7 in which 84 is located, as well as the discussion of the end surfaces in paragraph 0030; see the upper face of 104 in Figure 8 in which 102 is located) and a respective bottom end face (see 4 in Figure 1; see also each of Figures 3-8, noting that the pods each have a respective face that is opposite to the aforedescribed top end faces).  Additionally, the pods are capable of being oriented such that a “cutting end” of a tool is inserted first through the pod “top” end face such that the cutting end is not “exposed”, simply by inserting such cutting end of such a tool “first” through the aforedescribed top end face.  Note, for example, that when resting two (such as opposite left and right) side ends of an assembly of assembled pods on corresponding spaced supports, such as corresponding spaced stacks of books, or corresponding spaced tables of equal height, or the like such that the openings are between the supports, a cutting tool is inherently capable of being inserted such that the cutting end thereof is inserted “first” through the top end face (described previously) such that the cutting end is not exposed.  Note that the assembled pods are inherently capable of being rested on such.  See, for example, the annotated reproduction of Figure 3c below.  Alternatively, the assembled pods are inherently capable of being rested on their side, such as side S1 labeled in the annotated reproduction of Figure 3c below, and in such a position, the a cutting tool is capable of having a cutting end thereof inserted “first” through the aforedescribed “top” end face(s) such that the cutting end is not “exposed”, similar to the orientation re Figure 8 of the present application.  
[AltContent: textbox (Examples of supports for suspending assembled pods therebetween)]
[AltContent: connector]
[AltContent: textbox (S1)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox ()][AltContent: textbox ()][AltContent: textbox ()][AltContent: rect][AltContent: textbox ()][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    140
    192
    media_image2.png
    Greyscale


Regarding claim 15, the aforedescribed (discussed above re claim 9) opening of each of the tool pods is formed in the corresponding top face (discussed above re claim 14).  See Figures 3-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are, as best understood in view of the above rejections based on 35 USC 112, rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-051087 (hereinafter, JP ‘087) as applied to at least claims 9-10 above, and further in view of JP 2016-010822 (hereinafter, JP ‘822). 
JP ‘087 teaches all aspects of the presently-claimed invention set forth in the rejected claims as were discussed in the above rejections based thereon.
Additionally, regarding claim 11, as discussed previously, JP ‘087 teaches the at least one male feature (see convex portions 10 shown in Figures 3 and 5 and discussed in at least paragraphs 0013, 0016-0019, for example; see convex portions 32 in Figures 4 and 5 and discussed in at least paragraphs 0020-0023 and 0026; see convex portions 62 shown in Figure 6 and discussed in at least paragraphs 0027-0028; see convex portions 88 in Figure 7 and discussed in at least paragraphs 0030-0032; see convex portions 108 shown in Figure 8 and discussed in at least paragraphs 0033-0034, for example).  Furthermore, the above-described at least one female feature (see concave portions 14, shown in Figures 3 and 5 and discussed in at least paragraphs 0012-0019; see concave portions 36, shown in Figures 4 and 5, and discussed in at least paragraphs 0020-0023 and 0026; see concave portions 66 shown in Figure 6 and discussed in at least paragraphs 0027-0028; see concave portions 92 shown in Figure 7 and discussed in at least paragraphs 0029-0032, and particularly paragraph 0031; and see concave portions 112 in Figure 8, discussed in at least paragraph 0034) comprises a plurality of female features formed on other sides of the polygon not having male features (as can be seen in Figures 4, 5, and 8, for example).  
However, JP ‘087 does not explicitly teach that there are plural sides of the polygon that have a corresponding respective male feature.  It is noted that some of the sides of the polygon are smooth/plane/flat surfaces (i.e., having neither a female feature nor a male feature), to allow the unevenness of the peripheral side surface to be minimized, as discussed in paragraph 0019, for example.  
However, attention is directed to JP’822.
A machine translation of JP ‘822 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation re any references herein to paragraph numbers or the like of JP ‘822.
JP ‘822 teaches a modular tool holder unit (such as 100 in Figures 1-2; see also Figure 4) formed by detachably connecting a plurality of base units or pods 1 (see Figures 1-2 and paragraphs 0022-0024, for example; see also paragraphs 0027-0028 and 0031, as well as the first sentence of paragraph 0032, for example).  Each of the pods 1 comprises an elongated body of generally square shape (Figures 1-2 and paragraph 0030, for example), wherein two of the straight sides of the generally square shape are each provided with a corresponding protruding/male connecting part/feature 1c, and the two other straight sides of the generally square shape are each provided with a respective female connecting part/feature 1d.  See Figure 2, as well as Figure 1, and also at least paragraphs 0023-0024 and Figure 3.  The fact that two of the four sides each have corresponding male features 1c and the other two sides of the pod 1 each have corresponding female features 1d serves to increase the possibilities for the layout of the pods 1, resulting in more flexibility for the layout of the assembled tool holder unit 100.  See, for example, Figures 1-2 vs. Figure 4a vs. Figure 4b, vs. Figure 4c, as well as paragraphs 0024-0025, as well as paragraph 0028 and 0030, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the straight sides of some of the pods (of each of the embodiments of at least the straight-sided pods of Figures 3, 4, 6, and 8) taught by JP ‘087 (while keeping some of the pods with their straight sides so that the pods can be assembled into an overall assembly having straight flat edges, as shown in Figure 5a and discussed in paragraph 0019, for example) such that half of the straight sides of such pods include a female feature and the other half of the straight sides of such pods include a corresponding male feature, as taught by JP ‘822, so as to increase the possibilities for the layout of the pods, noting that such would allow much larger matrices layouts to be created by JP ‘087’s pods, in a manner in which the pods were more securely connected to one another (i.e., by having more sides of the interior pods be affixed to one another).  
Regarding claim 13, attention is directed to Figure 8 of JP ‘087.  Note that the hexagonal pods of JP ‘087 (of Figure 8) as modified (as discussed above) in view of JP ‘822 so as to have respective male features on half of the straight sides and respective female features on the other half of the straight sides would enable such hexagonal pods to couple to one another such that plural male features of one pod were coupled to corresponding plural female features of surrounding pods to form a honeycomb structure.  
Claim 17, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-051087 A (hereinafter, JP ‘087) as applied to at least claim 9 above.
JP ‘087 teaches all of the aspects of the presently-claimed invention as set forth in claim 17, as were discussed in the above rejections based thereon.  Note, for example, that the various pods can have through holes of differing sizes (paragraph 0015, for example), and can be configured as desired (re size, shape, hole cross section, for example; see paragraphs 0035-0036) depending on the desires of the end user, and/or the type of tool it is desired for the pod to hole (which can vary, per paragraph 0036).  See at least paragraphs 0035-0036.  
That said, JP ‘087 does not explicitly teach that each of the pods comprises a corresponding label identifying the (name of) the respective tool to be held in a given pod.
However, Examiner takes Official Notice that the use of individual labels to organize individual items such as tools, which labels identify such items with an identifier or “name”, is well-known and widely used for purposes of increasing organization and efficiency, and for making it easier for an end user to find a desired tool and/or put away the tool when use thereof is finished.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the tool storage pods taught by JP ‘087 with a respective identifying label to identify the “name” of a tool intended to be held in the pod, as is well-known, for achieving any of the well-known purposes of:  increasing organization and efficiency; and/or for making it easier for an end user to find a desired tool; and/or for making it easier for an end user to put away the tool when use thereof is finished.
Allowable Subject Matter
Claim 12, as best understood in view of the above rejections based on 35 USC 112, would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
October 19, 2022